IN THE SUPERIOR COURT OF THE STATE ()F DELAWARE

THE B()EING COMPANY,
Plaintiff,

v.
C.A. No.: N14C-12-055 EMD CCLD
SPIRIT AEROSYSTEMS, INC.,

Defendant.

\._¢‘\_¢“H._¢’\-/\-i'~./\_¢“--/‘--¢’ \_v"-_/

ORDER DENYING PLAINTIFF THE BOEING COMPANY’S MOTION FOR ENTRY
OF JUI)GMENT UNDER SUPERIOR COURT CIVIL RULE 54(b)

Upon consideration of Plaintiff The Boeing Company’s Motion for Entry of Judgment
Under Superior Court Civil Rule 54(b) (the “Motion”) filed by Plaintiff The Boeing Company
(“Boeing”) on July 10, 2017; Spirit Aerosystems, Ine.’s Opposition to The Boeing Company’s
Motion for Entry of Judgment Under Superior Court Civil Rule 54(b) (the “Opposition”) filed by
Defendant Spirit Aerosystems, Inc. (“Spirit”) on July l?, 2017; the arguments presented by the
parties on the Motion and the Opposition at the hearing on July 24, 2017; the letter filed by Spirit
with the Court on July 24, 2017; and the entire record of this civil proceeding;

l. By Opinion dated June 27, 2017, this Court granted summary judgment in favor
of Spirit. The Court ruled that Spirit did not breach the terms of an asset purchase agreement and
that Spirit therefore had no indemnification obligation to Boeing. The Court further required
Boeing to reimburse Spirit for its reasonable attorneys’ fees, costs, and expenses incurred in
connection with any proceeding for the enforcement of the asset purchase agreement

2. Through the Motion, Boeing asks the Court to enter a final judgment pursuant to

Superior Court Civil Rule 54(b) (“Rule 54(b)”) as to the legal issues of liability resolved on

summary judgment This Would allow Boeing to pursue its appellate rights before the Court
decides the amount of fees and other costs due to Spirit.

3. Rule 54(b) allows the Court to certify a final judgment upon one or more claims
if: “(l) the action involves multiple claims or parties, (2) at least one claim or the rights and
liabilities of at least one party has been finally decided, and (3) there is no just reason for
delaying an appeal.”l In deciding Whether there is “just reason for delay” under prong three, the
Court must consider: “(1) the hardship or injustice suffered by the moving party in the absence of
the final judgment; and (2) the interest of judicial administration and judicial economy.132 This
decision is left to the discretion of the Court; however, the long established policy against
piecemeal appeals requires this Court to exercise that discretion “‘sparingly,” “cautiously,” and
“frugally.”3

4. The Court finds that there is “just reason for delaying an appeal” in this case.
Boeing has not articulated any hardship or injustice that it Would suffer if it had to wait until the
Court resolved the issue of costs before appealing this Court’s legal ruling. Boeing began
litigating the issues underlying this dispute in 2005. Delaying an appeal an additional few
months, at most, is not unduly burdensome to Boeing at this point in the litigation In addition,
Spirit has already taken steps to place the remaining issues regarding fees and costs before the

Court for resolution

 

l Super. Ct. Civ. R. 54(b); see also Hr'll lnr'l, lnc. v. Oppormm'ty Partners, L.P., 119 A_3d 30, 36 (Del. 2015). The
parties for the most part agree that prongs one and two are satisfied_that the action involves multiple claims_, and at
least one of those claims has been fully and finally decided by the Court. Therefore, the Court focuses this decision
on whether there is “just reason for delaying an appeal."

2 Lima Delta Co. v. Gfob. Aerospace, fric_1 C.A. No. Nl4C-02-l{)l, 2016 WL 1169125, at *2 (Del. Super. Mar. 17,
2016).

3 See Lz`ma Delta Co., C.A. No. Nl4C-02-101, 2016 WL 11691251 at *2; ln re Tri-Srar pictures Inc., Litig., C.A.
No. 9477, 1989 WL 112?40, at *l l60 (Del. Ch. Sept. 26, 1989).

2

5. The Court finds that the interest in avoiding piecemeal appeals outweighs any
interest Boeing may have in an immediate appeal. If the Court certifies a final judgment on the
liability issue only, that appeal, if affinned. would likely necessitate a separate appeal by Boeing
from the final judgment as to costs. The issue of costs in this case, however~ is rooted in the
issue of liability. which means the Delaware Supreme Court would again need to revisit the issue
of` liability to resolve the second appeal.4 In contrast, if the Court enters a final judgment as to
liability and costs owed, the Supreme Court can simultaneously, in one appeal. address both the
Court’s liability determination and the reasonableness of the Court’s fee award. The Court
believes this latter scenario would best servejudicial appellate economy.

Accordingly, IT IS HEREBY ORDERED that Plaintiff The Boeing Company’s Motion
for Entry of Judgment Under Superior Court Civil Rule 54(b) is DENIED.

Dated: July 28, 2017
Wilmington, Delaware

  

/"\l)\i

avis, .iudge

 

 

4 See Repubfic Envtf. S_vs. lnc. v. RESI Acquisition (Del.) Corp., C.A. No. 99(.`-02-|94, |999 WL 464521, at *6 (De|.
Super. May 28. 1999) (noting that the “overriding concern [on a Rule 54(b) motion] is that ofjudicial, and more
specificallyq appellate economy" and advising trial courts to refrain from “issuing final judgments on less than all
issues if it creates the possibility of making an appellate Court review the facts and issues of a case more than
once“); see also In re Exp!orer Pipeline Co., C.A. No. 18749, 2001 WL |009302, at *2 (Del. Ch. Aug. 29. 2001)
(explaining that it is “strong public policy that piecemeal appeals should not be presented to the Delaware Supreme
Coun").